          Case 1:21-cr-00278-LGS Document 31 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                    ORDER
                   v.
                                                               21 Cr. 278 (LGS)
 ABRAHAM CANO,

                   Defendant.



               WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on April 29, 2021;

               WHEREAS, a transcript of the allocution was made and thereafter transmitted to

the District Court; and

               WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

               IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


Dated:         New York, New York
               June 15, 2021
